Name: 2008/67/EC: Commission Decision of 21 January 2008 establishing the CommunityÃ¢ s financial contribution to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Germany in 2003 (notified under document number C(2008) 144)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  cooperation policy;  Europe;  economic policy;  health
 Date Published: 2008-01-22

 22.1.2008 EN Official Journal of the European Union L 17/13 COMMISSION DECISION of 21 January 2008 establishing the Communitys financial contribution to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Germany in 2003 (notified under document number C(2008) 144) (Only the German text is authentic) (2008/67/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and Article 3a thereof, Whereas: (1) Outbreaks of avian influenza occurred in Germany in 2003. The emergence of this disease presented a serious risk for the Communitys livestock population. (2) In order to prevent the spread of the disease and to help eradicate it as quickly as possible, the Community must contribute financially towards the eligible expenditure incurred by the Member State under the emergency measures taken to combat the disease, as provided for in Decision 90/424/EEC. (3) Commission Decision 2004/51/EC of 23 December 2003 on the financial contribution from the Community towards the eligible costs of the eradication of avian influenza in Germany in 2003 (2) granted a financial contribution from the Community to Germany towards the expenditure incurred under the emergency measures taken to combat avian influenza in 2003. (4) In accordance with that Decision, a first instalment of EUR 135 000 was paid. (5) Pursuant to that Decision, the balance of the Community contribution is to be based on the claim submitted by Germany on 25 February 2004, documentary evidence of the expenditure referred to in that claim, and the results of on-the-spot checks carried out by the Commission. The amount set out in the claim submitted for the 2003 expenditure was EUR 514 392,42, for which the Community financial contribution may not be higher than 50 % of the total eligible expenditure. (6) In view of the above considerations, the total amount of the Communitys financial contribution to the expenditure incurred associated with the eradication of avian influenza in Germany in 2003 should now be fixed. (7) The results of the checks carried out by the Commission in compliance with the Community veterinary rules and the conditions for granting Community financial support mean the entire amount of the expenditure submitted cannot be recognised as eligible. (8) The Commissions observations and method of calculating the eligible expenditure were communicated to Germany by letter dated 21 November 2007. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The total Community financial contribution towards the expenditure associated with eradicating avian influenza in Germany in 2003 pursuant to Decision 2004/51/EC is fixed at EUR 239 196,53. Since a first instalment of EUR 135 000 has already been paid in accordance with Decision 2004/51/EC, the balance of the Community financial contribution is fixed at EUR 104 196,53. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/965/EC (OJ L 397, 30.12.2006, p. 22). (2) OJ L 10, 16.1.2004, p. 60.